UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 99-7032



In Re: THERON JOHNNY MAXTON,

                                                         Petitioner.




Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-99-2023-18BD, CA-99-2024-18BD, CA-99-2025-18BD, CA-99-2026-
18BD, CA-99-2027-18BD, CA-99-2028-18BD, CA-99-2029-18BD, CA-99-
2030-18BD, CA-99-2031-18BD, CA-99-2032-18BD, CA-99-2033-18BD, CA-
99-2034-18BD, CA-99-2035-18BD, CA-99-2043-18BD, CA-99-2044-18BD,
CA-99-2049-18BD, CA-99-2050-18BD, CA-99-2051-18BD, CA-99-2070-18BD,
CA-99-2072-18BD, CA-99-2077-18BD)


Submitted:   November 18, 1999         Decided:    November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theron Johnny Maxton appeals the district court's order dis-

missing without prejudice his twenty-one consolidated habeas corpus

and mandamus actions.    Maxton's case was referred to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).   The magistrate

judge recommended that relief be denied and advised Maxton that

failure to file timely, specific objections to the recommendation

could waive appellate review of a district court order based upon

the recommendation.     Despite this warning, Maxton lodged only a

general objection to the magistrate judge's recommendation.

     The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to lodge specific objections will waive appel-

late review.   See United States v. One Parcel of Real Property,

With Bldgs., Appurtenances, Improvements, and Contents, Known as:

2121 East 30th Street, Tulsa, Oklahoma, 73 F.3d 1057, 1060 (10th

Cir. 1996); Howard v. Secretary of Health & Human Servs., 932 F.2d

505, 507-09 (6th Cir. 1991); Lockert v. Faulkner, 843 F.2d 1015,

1019 (7th Cir. 1988).    See generally Thomas v. Arn, 474 U.S. 140

(1985); Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

Maxton has waived appellate review of his claims by failing to file

specific objections after receiving proper notice. Accordingly, we

affirm the judgment of the district court.   We dispense with oral


                                  2
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3